Name: Commission Regulation (EEC) No 1193/85 of 7 May 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 5 . 85 Official Journal of the European Communities No L 123/25 COMMISSION REGULATION (EEC) No 1193/85 of 7 May 1985 fixing the amount of the subsidy on oil seeds Whereas, for the period 3 to 9 April 1985, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1121 /85 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 683/85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, HAS ADOPTED THIS REGULATION : Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 1121 /85 0 ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 (8) shall be as set out in the Annexes hereto. 2. The amount of the subsidy in the case of advance fixing for July, August, September and October 1985 for colza and rape seed and August and September 1985 for sunflower seed will, however, be confirmed or replaced as from 8 May 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for September and October 1985 for colza and rape seed . Whereas, in the absence of the target price for the 1985/86 marketing year for colza, rape and sunflower seed and in the absence of the amount of the monthly increase for September and October 1985 for colza and rape seed, the amount of the subsidy in the case of advance fixing for July, August, September and October 1985 for colza and rape seed and August and September 1985 for sunflower seed has been obtai ­ nable only provisionally on the basis of the target price and the monthly increase proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; (') OJ No 172, 30. 9 . 1966, p . 3025/66. Article 2 This Regulation shall enter into force on 8 May 1985 . (2) OJ No L 75, 16. 3 . 1985, p. 7 . 0 OJ No L 132, 21 . 5. 1983, p. 33 . ( «) OJ No L 90, 1 . 4 . 1984, p. 1 . 0 OJ No L 167, 25 . 7. 1972, p. 9 . ( «) OJ No L 143, 30 . 5 . 1984, p. 4. 0 OJ No L 118, 1 . 5. 1985, p. 32. f) OJ No L 266, 28 . 9 . 1983, p. 1 . No L 123/26 8 . 5 . 85Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1985. For the Commission Frans ANDRIESSEN Vice-President 8 . 5 . 85 Official Journal of the European Communities No L 123/27 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 10,253 10,253 3,195 (&gt;) 7,705 (') 8,157 (') 8,610 (') 2. Final aids \IIl Seeds harvested and processed in : lI\\  Federal Republic of Germany (DM) 27,25 27,25 10,54 (') 21,22 (') 22,30 (') 24,12 (')  Netherlands (Fl) 30,71 30,71 11,83 (') 23,86 (') 25,08 (') 27,04 (')  BLEU (Bfrs/Lfrs) 475,86 475,86 148,29 (') 356,12 (  ) 377,10 (') 386,98 (')  France (FF) 60,66 60,66 11,26 (') 42,31 (') 45,40 (') 48,50 (')  Denmark (Dkr) 86,28 86,28 26,89 (') 64,84 (') 68,64 (') 71,66 (')  Ireland ( £ Irl) 7,691 7,691 2,390 (') 5,705 (') 6,044 (') 5,882 (')  United Kingdom ( £) 6,620 6,620 2,262 (') 5,021 (') 5,301 (') 5,326 (  )  Italy (Lit) 12 457 12 453 1 960 (') 8 421 (') 9 064 (') 8 834 (')  Greece (Dr) 505,74 505,74 0,00 (') 308,96 (') 349,18 (') 389,50 (') (') On the basis of the Commission s proposal concerning the indicative price and subject to confirmation by the Council's decision. ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 17,203 17,203 17,203 13,643 (') 1 3,643 (') 2. Final aids l|| \ Seeds harvested and processed in : l||  Federal Republic of Germany (DM) 44,07 44,07 44,11 35,82 (') 35,82 ( »)  Netherlands (Fl) 49,65 49,65 49,65 40,30 (') 40,30 (')  BLEU (Bfrs/Lfrs) 798,42 798,42 798,42 631,49 (') 631,49 (')  France (FF) 107,56 107,56 106,88 81,46 (') 81,46 (')  Denmark (Dkr) 144,76 144,76 144,76 114,81 (') 114,81 (')  Ireland ( £ Irl) 12,904 12,904 12,897 10,148 (') 10,148 (')  United Kingdom ( £) 10,943 10,943 10,943 8,734 (') 8,734 ( »)  Italy (Lit) 22 218 22 213 21 875 16 521 (') 16 521 (')  Greece (Dr) 1 098,58 1 098,58 1 098,58 786,56 (') 786,56 (') (') On the basis of the Commission s proposal concerning the indicative price and subject to confirmation by the Council s decision. ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,234310 2,228020 2,222100 2,215800 2,215800 2,199150 Fl 2,531040 2,526520 2,522250 2,517100 2,517100 2,503150 Bfrs/Lfrs 44,977700  44,991700 45,007100 45,017600 45,017600 45,079300 FF 6,814180 6,820370 6,828140 6,835370 6,835370 6,865980 Dkr 8,053590 8,056370 8,059010 8,059450 8,059450 8,068870 £ Irl 0,714108 0,716181 0,718149 0,719845 0,719845 0,725068 £ 0,586151 0,588054 0,589661 0,591066 0,591066 0,594739 Lit 1 425,47 1 430,73 1 435,64 1 443,38 1 443,38 1 458,51 Dr 97,294200 97,277500 97,272800 97,260700 97,260700 97,341600